Per Curiam.
Vaszorich appeals from an order of the Law Division denying his application for a writ of habeas corpus. He sought the writ upon the ground that the distribution to the jury panel outside his presence of the booklet discussed at pp. 112-115 of our opinion affirming his conviction upon his earlier appeal, State v. Vaszorich, 13 *497N. J. 99 (1953), certiorari denied 346 U. S. 900, 74 S. Ct. 219, 98 L. Ed. - (1953), denied him due process and fundamental fairness in his trial. The denial of the application as without merit is affirmed. See Snyder v. Commonwealth of Massachusetts, 291 U. S. 97, 54 S. Ct. 330, 78 L. Ed. 674 (1934).